     Case: 1:20-cv-06808 Document #: 39 Filed: 01/21/21 Page 1 of 1 PageID #:3173




                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Stanley Black & Decker, Inc. et al.,

Plaintiff(s),

v.                                             Case No. 20-cv-06808
                                               Judge Robert M. Dow
The Partnerships and Unincorporated
Associations Identified on Schedule
"A"      ,

Defendant(s).

                                       ORDER

Telephone status and motion hearing held. Plaintiff’s motion for default
judgment as to certain Defendants [26] is granted, with Defendant XG Power
carved out of the scope of the relief. Signed order to follow. Defendant XG
Power’s request for leave to file answer instanter [37] is granted. Defendant
1topmall’s motion for extension of time [31] an Defendants
batterybatterybattery.com, et al.’s motion for extension of time [34] are stricken
as moot pursuant to settlement. If Plaintiff and Defendant XG Power have
reached a settlement by 2/23/2021, then they are directed to file a joint status
report including a discovery plan.
:02 sh
:03 mh




Date: 1/21/2021                               /s/ Judge Dow
